EXHIBIT 10.59

HOTEL MANAGEMENT AGREEMENT

By and Between



LF3 SOUTHAVEN TRS, LLC


and


VISTA HOST INC.





 

 







 

HOTEL MANAGEMENT AGREEMENT

This Hotel Management Agreement (this "Agreement"), dated as of February 21,
2020 is by and between LF3 SOUTHAVEN TRS, LLC, a Delaware limited liability
company ("Owner"), and VISTA HOST INC., a Texas corporation ("Manager").

RECITALS

A.        Owner, is the operating leasee of (i) certain real property described
on Exhibit A attached hereto and incorporated herein (the "Real Property"), and
(ii) all improvements upon the Real Property (the "Improvements") including,
without limitation, a hotel known as the Homewood Suites Southaven.  The Real
Property and the Improvements are herein collectively called the "Hotel."

B.         Manager is qualified to operate, direct, manage and supervise the
Hotel.

C.         Owner desires to turn over to Manager the operation, direction,
management and supervision of the Hotel, and Manager desires to assume all such
responsibilities as agent for and on the account of Owner upon the terms and
subject to the conditions set forth in this Agreement. 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the sufficiency of which is hereby acknowledged by
the parties hereto, Owner and Manager hereby agree as follows:

ARTICLE I
DEFINITIONS

Section 1.1. As used in this Agreement, the following terms shall have the
following meanings:

AAA means the American Arbitration Association.

Accounting Period means each of twelve (12) calendar months in each Fiscal Year.

Affiliate means any person or entity that directly or indirectly through one or
more intermediaries, controls or is controlled by, Manager or Owner, as the case
may be.  For purposes of this definition, the term "control" means the power to
direct or cause the direction of management and policies, through the ownership
of voting rights, by contract or otherwise.

Agency Account shall have the meaning set forth in ‎Section 8.1 of this
Agreement.

Agreement means this Management Agreement.

Annual Business Plan means the detailed annual business plan for the operation
of the Hotel for each Fiscal Year prepared by Manager pursuant to ‎Section 10.1
of this Agreement.

Base Management Fee means the amount payable to Manager pursuant to ‎Section
11.1(a) of this Agreement.

Benefit Plans means all employee benefit plans of Manager, which include,
without limitation, a 401(k) plan, a bonus and incentive plan, and a health
insurance plan.

Books and Records shall have the meaning set forth in ‎Section 9.1 of this
Agreement.

Contract Commencement Date means the date hereof.







 

Competitive Set means the set of hotels in the geographic vicinity of the Hotel
competing with the Hotel as reasonably chosen by Owner and agreed to by Manager.

CPI means the Consumer Price Index - Seasonably Adjusted U.S. City Average for
All Items for All Wage Earners and Clerical Earners (1982-1984 = 100), published
monthly in the Monthly Labor Review by the Bureau of Labor Statistics of the
United States Department of Labor (the "CPI-W").  If the CPI-W is discontinued,
CPI shall mean the Consumer Price Index - Seasonably Adjusted U.S. City Average
for All Items for All Urban Consumers (1982 - 1984 = 100) (the "CPI-U").  If
both the CPI-W and CPI-U are discontinued, comparable statistics on the
purchasing power of the consumer dollar published the Bureau of Labor Statistics
or any other agency of the United States government shall be used.

Environmental Law shall mean:  (i) the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. §§ 9601 et seq.), as amended;
(ii) the Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act (42 U.S.C. §§ 6901 et seq.), as amended; (iii) the Emergency
Planning and Community Right to Know Act (42 U.S.C. §§ 11001 et seq.), as
amended; (iv) the Clean Air Act (42 U.S.C. §§ 7401 et seq.), as amended; (v) the
Clean Water Act (33 U.S.C. §§ 1251 et seq.), as amended; (vi) the Toxic
Substances Control Act (15 U.S.C. §§ 2601 et seq.), as amended; (vii) the
Hazardous Materials Transportation Act (49 U.S.C. §§ 1801 et seq.), as amended;
(viii) the Federal Insecticide, Fungicide and Rodenticide Act (7 U.S.C. §§ 136
et seq.), as amended; (ix) the Safe Drinking Water Act (42 U.S.C. §§ 300f et
seq.), as amended; (x) any state, county, municipal or local statutes, laws or
ordinances similar or analogous to the federal statutes listed in parts (i) -
(ix) of this definition; (xi) any rules, regulations, guidelines, directives,
orders or the like adopted pursuant to or to implement the statutes, laws,
ordinances and amendments listed in parts (i) - (x) of this definition; and
(xii) any other law, statute, ordinance, amendment, rule, regulation, or order
relating to environmental matters or Hazardous Materials.

FF&E means all furniture, furnishings, equipment, fixtures, apparatus and other
personal property used in, or held in storage for use in, the operation of the
Hotel, other than Operating Equipment, Operating Supplies and fixtures attached
to and forming part of the Hotel.

Financial Statement shall have the meaning set forth in ‎Section 9.2 of this
Agreement.

Fiscal Year means a calendar year starting on January 1 and ending on
December 31, or portion thereof, depending upon the Contract Commencement Date
and the Termination Date.

Franchise Agreement means the Homewood Suites Franchise Agreement, dated as of
February 21, 2020 between Owner and Hilton Franchise Holding, LLC for the Hotel.

Gross Revenues shall mean all revenues and receipts of every kind derived from
the operation of the Hotel and all departments and parts thereof including,
without limitation, income (from both cash and credit transactions after
reasonable deductions for bad debts and discounts for prompt or cash payments
and refunds) from the rental of guest rooms, telephone charges, stores, offices,
exhibit and sales space of every kind; license, lease and concession fees and
rentals (but excluding gross receipts of licensees, lessees and
concessionaires); income from vending machines; parking; health membership fees;
food and beverage sales; wholesale and retail sales of merchandise; service
charges (to the extent not distributed to employees as gratuities), and
proceeds, if any, from business interruption or other loss of income
insurance.  Expressly excluded from the definition of Gross Revenues are the
following: gratuities to employees of the Hotel; federal, state, and local
excise, sales or use taxes or any other taxes collected directly from patrons or
guests or included as part of the sales price of any goods or services; proceeds
from the sale of FF&E; insurance proceeds (other than proceeds from business
interruption or other loss of income insurance); condemnation proceeds (other
than for a temporary taking); any proceeds from any sale of the Hotel or from
the refinancing of any debt encumbering the Hotel; contributions by Owner;
proceeds of property tax abatements or refunds; interest or earnings on any
reserves; income or receipts related to damage awards received from third
parties.

Group Services means group benefits, services, and facilities generally made
available by Manager at other properties owned or managed by Manager, including,
where applicable, business and sales-promotion services; advertising and public
relation services; computerized management information services; educational and
training programs and facilities; central purchasing and procuring services;
employee benefits administration; payroll





 

administration; revenue management services of $1,000 per month; eCommerce
services; and risk management services.  Group Services does not include
Manager's central office overhead and general office and administrative expenses
(as opposed to that of the Hotel).  The Manager will not mark-up the cost of any
Group Services.

Hazardous Material shall mean any chemical, substance, waste, material,
equipment or fixture defined as or deemed hazardous, toxic, a pollutant, a
containment, or otherwise regulated under any Environmental Law, including, but
not limited to, petroleum and petroleum products, waste oil, halogenated and
non-halogenated solvents, PCBs, and asbestos and asbestos containing materials.

Hotel means the Real Property and the Improvements.

House Profit means the excess, during each Fiscal Year (and proportionately for
any period less than a Fiscal Year), of Gross Revenues over Operating Expenses
incurred in the operation of the Hotel by Manager in fulfilling its duties
hereunder during such Fiscal Year, determined in accordance with the accounting
system established by the Uniform System (except as modified by this Agreement).

Improvements shall have the meaning set forth in Recital A of this Agreement.

Laws means any and all laws, rules, regulations, requirements, orders, notices,
determinations and ordinances of any federal, state, municipal or other
authority having jurisdiction over the Hotel, now or hereafter in force,
including, without limitation, any alcoholic beverage control board, health
inspectors, and the Board of Fire Underwriters.

Management Fees mean the Base Management Fee.

Manager means Vista Host Inc.

Manager Indemnitees shall have the meaning set forth in ‎Section 17.1 of this
Agreement.

Mortgage shall mean any mortgage, deed of trust, or other security instrument
entered into by Owner secured by the Hotel securing a lender that is not an
Affiliate of Owner, unless it is an Affiliate of Manager. 

Net Operating Income means the amount equal to House Profit less real property
taxes, personal property taxes, casualty and liability insurance premiums
applicable to or incurred by the Hotel. 

Operating Budget means the operating budget prepared by Manager for the Hotel
for each Fiscal Year for which each Annual Business Plan is prepared, setting
forth an itemized statement of any and all anticipated costs and expenses to be
incurred in connection with the operation, direction, management and supervision
of the Hotel for such Fiscal Year.

Operating Equipment means all equipment, except for FF&E and Operating Supplies,
used, or held in storage for future use, in connection with the operation of the
Hotel including, without limitation, all dishes, platters, serving trays, china,
glassware, linens, silverware, uniforms and all kitchen, restaurant and bar
equipment.

Operating Expenses shall mean expenses and deductions incurred in the operation
of the Hotel by Manager in fulfilling its duties hereunder during such Fiscal
Year, determined in accordance with the accounting system established by the
Uniform System (except as modified by this Agreement).  Operating Expenses shall
not include real property taxes, personal property taxes, and other ad valorem
taxes imposed on the Hotel and FF&E, insurance premiums and deductibles for
property, casualty, and liability insurance, equipment lease payments, ground
rent, debt service, depreciation, and amortization.

Operating Funds shall have the meaning set forth in ‎Section 8.2 of this
Agreement.







 

Operating Supplies means all supplies, except for FF&E and Operating Equipment
used, or held in storage for future use, in connection with the operation of the
Hotel including, without limitation, all engineering, maintenance and
housekeeping supplies and all food and beverages of all kinds.

Original Term shall have the meaning set forth in ‎Section 2.1 of this
Agreement.

Owner means LF3 Southaven TRS, LLC.

Owner Indemnitees shall have the meaning set forth in ‎Section 17.2 of this
Agreement.

Real Property shall have the meaning set forth in Recital A of this Agreement.

Required Minimum Amount means the amount of working capital necessary for
Manager to ensure that the Hotel has sufficient cash to pay its bills in a
timely manner, which amount shall initially be set at no less than $75,000
subject to change upon mutual agreement between Owner and Manager.  "Working
Capital" is defined as the excess of current assets less current liabilities.

Taxes means any and all real estate taxes, personal property taxes, assessments,
ad valorem taxes and similar charges on or relating to the Hotel or any of its
component parts.

Termination Date shall have the meaning set forth in ‎Section 2.1 of this
Agreement.

Termination Fee means the amount payable to Manager pursuant to ‎ARTICLE XIII of
this Agreement.

Termination Event shall have the meaning set forth in ‎Section 13.2 of this
Agreement.

Uniform System means the Uniform System of Accounts for the Lodging Industry
Eleventh Revised Edition, as revised and adopted by the Hotel Association of New
York City, Inc., in effect from time to time and as modified by applicable
provisions of this Agreement.

ARTICLE II
TERM

Section 2.1. Term.  The term ("Term") of this Agreement shall commence on the
Contract Commencement Date, and shall continue until the fifth (5th) anniversary
after the Contract Commencement Date (the "Original Term") unless sooner
terminated by Manager or Owner pursuant to the provisions of this
Agreement.  The date this Agreement actually terminates shall hereinafter be
called the "Termination Date."    

Section 2.2. Renewal Terms.  This Agreement shall be automatically renewed for
two (2) successive five (5) year terms (each a "Renewal Term") unless either
party to this Agreement provides written notice to the other party on or before
thirty (30) days prior to the expiration of the then current Original Term or
Renewal Term, as the case may be, that it elects not to renew this
Agreement.  The rights and obligations of Owner and Manager during any Renewal
Term shall be governed by the provisions of this Agreement as if such Renewal
Term was the Original Term.

ARTICLE III
ENGAGEMENT OF MANAGER AND

COMMENCEMENT OF MANAGEMENT OF THE HOTEL

Section 3.1. Engagement of Manager to Manage Hotel.  Owner hereby grants to
Manager the sole and exclusive right, and hereby appoints Manager as Owner's
sole and exclusive agent, subject to the provisions of this Agreement to
operate, direct, manage and supervise the Hotel without interference from Owner,
and Manager hereby undertakes and agrees to perform, as the agent of and for the
account of Owner, all of the services required hereunder and to comply with all
of the provisions of this Agreement.







 

Section 3.2. Manager as Agent.  Manager, and all employees of Manager working at
the Hotel, shall act solely on behalf of and as agent for Owner and not on its
own behalf.  All employees working at the Hotel shall be employees of VH Hotel
Management Inc., a wholly owned subsidiary of Manager, and Manager shall have no
authority to hire employees for Owner.  Nothing contained in this Agreement
shall be construed as creating, between the parties hereto or with any third
party, a partnership, joint venture or any relationship other than agency.  Any
and all debts, obligations and other liabilities incurred by Manager in
connection with the Hotel, shall be incurred on behalf of Owner, and Manager
shall not be liable for payment therefore; provided, Manager and its employees
and agents shall not incur debts or other liabilities on behalf of Owner unless
the same are (i) reasonable, (ii) necessary or reasonably prudent for operation
of the Hotel, or (iii) within the approved Operating Budget or otherwise
specifically approved by Owner.  The relationship of Owner and Manager shall be
that of principal and agent, and nothing contained in this Agreement shall be
construed to create a partnership or joint venture between them or their
successors in interest.  Manager's agency established by this Agreement is
coupled with an interest and may not be terminated by Owner until the expiration
of the Term of this Agreement, except as provided herein.

ARTICLE IV

Intentionally Omited

ARTICLE V
OPERATION OF THE HOTEL

Section 5.1. Duties of Manager.  On and after the Contract Commencement Date,
Manager shall (i) direct, supervise, manage and operate the Hotel in all aspects
in an efficient and economical manner consistent with hotels of a comparable
size, location, age, class and level of service having similar facilities and
(ii) determine and administer the programs and policies to be followed in
connection therewith, all in accordance with the provisions of this Agreement,
on the condition that Manager shall not be obligated to advance any of its own
funds in connection with such duties.  Without limiting the generality of the
foregoing, Manager shall perform each of the following functions:

(a) Recruit, employ, relocate, pay, supervise and discharge all employees and
personnel necessary for the operation of the Hotel (included in the foregoing
shall be the determination of all personnel policies).

(b) Establish all prices, rates and charges for guest rooms, meeting rooms,
commercial space (including all stores, office space and lobby space), food,
beverage, and other salable or rentable items comprising the Hotel and its
business.

(c) Negotiate and enter into, on behalf of Owner, service contracts required in
the ordinary course of business in operating the Hotel including, without
limitation, contracts for electricity, gas, telephone, cable, cleaning, vermin
extermination, elevator and boiler maintenance, and other services which Manager
deems advisable, on the condition that Manager shall not enter into any service
contract contemplated by this subsection that is not cancelable by Owner on a
maximum of ninety (90) days prior notice and no penalty without the prior
written consent of Owner, which consent shall not be unreasonably withheld.

(d) Negotiate and enter into, on behalf of Owner, concession agreements, leases,
licenses and similar contracts for use by concessionaires, tenants, licensees
and other intended users of the facilities at the Hotel, on the condition that
Manager shall not enter into any agreement, lease, license or contract
contemplated by this subsection that is not cancelable by Owner on a maximum of
ninety (90) days prior written notice and no penalty without the prior written
consent of Owner.

(e) To the extent within the control of Manager, obtain and keep in full force
and effect, either in its own name on behalf of Owner or in Owner's name, as may
be required by applicable Laws, any and all new, renewal and additional licenses
and permits necessary to enable Manager to operate the Hotel in accordance with
applicable Laws.







 

(f) Accord rooms to persons to whom such privileges are customarily accorded in
the industry, including, without limitation, (i) employees of Manager's parent
company, pursuant to its personnel policies and subject to space availability,
and (ii) such employees of Owner as Owner may from time to time designate.

(g) Establish and revise, as necessary, administrative policies and procedures
including, without limitation, policies and procedures for the control of
revenue and expenditures, for the purchase of Operating Equipment, Operating
Supplies and services, for the control of credit, and for the scheduling of
maintenance.

(h) In accordance with the Annual Business Plan procure, or arrange for the
procurement of, as agent for Owner, all replacement Operating Equipment and
Operating Supplies necessary to maintain and operate the Hotel properly in the
ordinary course of business.

(i) Make or install, or cause to be made or installed, in the name of Owner, all
normal capital repairs, decorations, renewals, revisions, alterations, rebuilds,
replacements, additions, and improvements in and to the Hotel building and FF&E,
in the ordinary course of business, that Manager deems necessary or appropriate
for the proper operation and maintenance of the Hotel, on the condition that
such items are contemplated by the Annual Business Plan for such Fiscal Year in
which such action is taken.

(j) Arrange and contract for all advertising and promotion of the Hotel which
Manager in its reasonable discretion deems necessary or appropriate for the
operation of the Hotel.

(k) Open and maintain the Agency Account as required by this Agreement.

(l) Prepare and deliver to Owner the Annual Business Plans and Financial
Statements, and such other information as required by this Agreement.

(m) Plan, execute and supervise repairs and maintenance at the Hotel, but all
related capital expenditures in the aggregate in excess of $10,000 shall be
implemented by, or on behalf of, Owner. 

(n) Provide the Group Services.

(o) Procure and maintain insurance in accordance with ‎ARTICLE VII.

(p) Keep Owner advised as to all major policy matters affecting the Hotel.

(q) To the extent within the control of Manager, operate the Hotel in compliance
with the Franchise Agreement and the Mortgage.  Manager shall notify Owner
within five (5) business days of any notice of violations of Franchise Agreement
or Mortgage received by Manager.

(r) Conduct such other operations from time to time as may be required under
this Agreement.

Section 5.2. Authority of Manager.  Except as otherwise specifically set forth
in this Agreement, (i) the management and operation of the Hotel shall be under
the exclusive supervision and control of Manager which shall be responsible for
the proper and efficient operation of the Hotel, and (ii) Manager shall have
reasonable discretion and control, free from unreasonable interference,
interruption or disturbance, in all matters relating to management and operation
of the Hotel.

Section 5.3. Employees.

(a) Except as otherwise set forth in this Agreement, Manager shall have complete
discretion and control over all personnel matters at the Hotel including,
without limitation, decisions regarding hiring, promoting, compensating,
supervising, terminating, directing and training all employees at the Hotel,
and, generally, establishing and maintaining all policies relating to
employment.  Owner shall not directly exercise any authority over or interfere
with any personnel employed at the Hotel except that the Owner shall have the
right to approve the hiring of the hotel general manager, or transfer any
employee, such approval shall not be unreasonably withheld.







 

(b) Owner shall reimburse Manager for the monthly salary, payroll taxes and
fringe benefits under the Manager's Benefit Plans of all personnel employed by
Manager and working at the Hotel.  Owner acknowledges that it has reviewed and
approved Manager's Benefit Plans.  Owner shall also reimburse Manager for all
out-of-pocket costs and expenses incurred when the general manager and/or
department heads of the Hotel attend meetings, functions, training sessions or
conventions deemed advisable by Manager including, without limitation, travel,
program and materials costs.

Section 5.4. Litigation.  Without Owner's prior written consent, Manager may
initiate, settle or otherwise dispose of litigation relating to the Hotel where
the claim asserted is less than or equal to $5,000.  Manager shall not initiate,
settle or otherwise dispose of litigation relating to the Hotel in excess of
$5,000 per claim without Owner's prior written consent, not to be unreasonably
withheld.  Notwithstanding the foregoing, nothing shall limit Manager's ability
to defend, settle or otherwise dispose of litigation against Manager in its
individual capacity and not as an agent of Owner. 

Section 5.5. Owner's Right of Inspection and Review.  Manager shall permit Owner
and its duly authorized agents and representatives the right to enter upon any
part of the Hotel at all reasonable times for the purpose of examining or
inspecting the Hotel, its records relating to the Hotel, or operation or any
other purpose which Owner, in its reasonable discretion, shall deem advisable
relating to the Hotel.

Section 5.6. Standards.  Manager shall operate the Hotel and all its facilities
and activities in the same manner as is customary and usual in the operation of
similar hotels in the area of the Hotel and for other Homewood Suites franchises
for properties of similar age, location and construction, all to the extent
consistent with the Annual Business Plan, Operating Budget and the Hotel's
facilities.  Manager will be available to consult with and advise Owner, at
Owner's reasonable request, concerning all policies and procedures affecting all
phases of the conduct of business at the Hotel.   Manager shall be available on
not less than a monthly basis to discuss the operating results of the Hotel.

ARTICLE VI
OPERATING EXPENSES PAID BY OWNER

Section 6.1. Expenses Incurred by Manager on Behalf of Owner.  All actions of
Manager in the performance of its obligations, all expenses incurred under this
Agreement including, without limitation, all payroll, Benefit Plans and payroll
related expenses of the Hotel's employees shall be for and on behalf of Owner
and for its account, and all debts and liabilities arising in the course of
business of the Hotel including, without limitation, any and all costs related
to claims by employees of the Hotel concerning their employment, shall be the
obligation of Owner, and Manager shall not be liable for any of such expenses,
debts, liabilities and obligations by reason of its direction, management,
supervision and operation of the Hotel on behalf of Owner.  Neither Manager nor
any of its Affiliates shall be obligated to advance any of its own funds to or
for the account of Owner or the Hotel, or to incur any liability on behalf of
Owner or the Hotel unless Owner shall have furnished Manager with funds
necessary for the discharge thereof prior to incurring such liability.

Section 6.2. Professional Services.  Manager may hire independent contractors to
provide such legal, accounting and other professional services as Manager deems
necessary or appropriate in the ordinary course of business.

Section 6.3. Contracts with Affiliates.  Manager may, on behalf of Owner,
contract with Affiliates of Manager for any services which are customarily
provided to the Hotel or comparable properties by third party vendors, only on
the condition that (i) Owner has approved the contract, or (ii) the fees charged
or the terms of any such contract with Manager's Affiliate shall be no less
favorable to Owner or the Hotel than fees or terms which could be obtained from
an unaffiliated third party, and  such contract is cancelable by Owner on a
maximum of ninety (90) day prior notice without penalty.  All fees payable to
Manager or its Affiliates pursuant to any such contract shall be in addition to
the Management Fees.

Section 6.4. Reimbursable Expenses.  Manager may reimburse itself consistent
with the approved Operating Budget and the other provisions of this Agreement
for the payroll expense of any employee of Manager or an Affiliate of Manager
who is performing a necessary job function including general manager,





 

assistant manager, director of sales, sales manager on behalf of the Hotel or
Owner that is otherwise vacant.  Manager may also reimburse itself for
reasonable third party out of pocket costs and expenses incurred by Manager,
Manager's Affiliates or personnel of Manager's Affiliates, as the case may be,
in the course of Manager fulfilling the duties described in this Agreement
including, without limitation, delivery charges, Group Services, attendance at
training programs and travel expenses.  Owner agrees to reimburse Manager for
costs associated with corporate accounting services by paying an accounting fee
of $1,000 per accounting period or any portion thereof and this fee may be
adjusted annually based on changes in the CPI.

ARTICLE VII
COMPLIANCE WITH LAWS

Section 7.1. Compliance by Manager.  Manager shall use its good faith efforts to
comply with and abide by all applicable Laws relating to the operation of the
Hotel, including without limitation all laws relating to employment, on the
condition that Manager shall have the right, but not the obligation, in its
reasonable discretion, to contest or oppose, by appropriate legal proceedings,
the validity or applicability of any Laws.

Section 7.2. Compliance by Owner.  Owner shall comply with and abide by all
applicable Laws relating to the ownership and operation of the Hotel, on the
condition that Owner shall have the right to contest or oppose, by appropriate
legal proceedings, the validity or applicability of any Laws and postpone
compliance therewith pending the determination of such contest, if so permitted
by law and not detrimental to the operation of the Hotel.  If Owner contests or
is in non-compliance with any Law, Owner shall indemnify and hold harmless
Manager from and against any loss, cost, damage and expense (including without
limitation, attorney fees), as a result of such contest or
non-compliance.  Owner shall promptly notify Manager of any known or claimed
violations of Laws affecting the Hotel or Owner.

ARTICLE VIII
AGENCY ACCOUNT, OPERATING FUNDS

AND CAPITAL RESERVE FUND

Section 8.1. Agency Account.  All monies received by Manager in the operation of
the Hotel, including the Operating Funds furnished by Owner, shall be deposited
in accounts (collectively, the "Agency Account") in Owner's name, designating
appropriate representatives of Manager and Owner as signatories in a bank or
similar institution recommended by Manager.  Such monies shall not be commingled
with any other funds of Owner.  Withdrawals from the Agency Account shall be
made only by authorized representatives of Manager and/or Owner and on the
condition that such representatives of Manager are bonded or otherwise
insured.  All payments made by Manager under this Agreement shall be made from
the Agency Account.

Section 8.2. Operating Funds.  Until the first Annual Business Plan is approved,
Owner shall maintain cash in the Agency Account in an amount reasonably
estimated by Manager to be sufficient to properly operate the
Hotel.  Thereafter, Owner shall maintain cash in the Agency Account pursuant to
each Annual Business Plan sufficient in amount to properly operate the Hotel
("Operating Funds").  If, at any time during the Original Term or any Renewal
Term, the Operating Funds shall fall below the Required Minimum Amount or it is
reasonably anticipated to do so within the next ten (10) days, Owner shall
deposit into the Agency Account, on or before three (3) days after receipt of
written notice from Manager of such shortfall or anticipated shortfall,
additional funds in an amount necessary to bring the Operating Funds up to the
Required Minimum Amount.  Subject to the requirements of the Operating Budget
for such Fiscal Year, any Operating Funds in the Agency Account in excess of the
Required Minimum Amount, shall be distributed to Owner on a quarterly basis.

Section 8.3. Payment of Operating Expenses.  Manager shall pay all ordinary
operating expenses of the Hotel consistent with this Agreement and the approved
Operating Budget or approved by Owner out of Operating Funds including, without
limitation, (i) any and all compensation and other benefits paid to employees of
Manager at the Hotel, and (ii) any and all fees or compensation of any kind due
Manager pursuant to this Agreement, all in accordance with the provisions of
this Agreement.  Manager shall not be required to make any advance or payment to
or for the account of Owner except out of the Operating Funds, and Manager shall
not be obligated to incur any liability or obligation on behalf of Owner.







 

ARTICLE IX
BOOKS, RECORDS AND FINANCIAL STATEMENTS

Section 9.1. Accounting System.

(a) Manager, unless Owner gives Manger written notice of its election to resume
its own internal accounting, shall keep full and adequate books of account and
other records (collectively, the "Books and Records") as are necessary to
reflect all fees, costs and the results of the operation of the Hotel on an
accrual basis, all substantially in accordance with the Uniform System.  In
maintaining the Books and Records for the Hotel, Manager shall use the standard
practices it follows with respect to similar facilities managed by
Manager.  Manager may perform accounting services at the Hotel, Manager's parent
company corporate office, or such other location where Manager performs
centralized accounting services.  Manager reserves the right to enter into a
contract with a qualified independent third party for payroll and other
accounting services if Manager reasonably determines that it would be more cost
efficient to do so and it is consistent with the approved Operating
Budget.  Except for such Books and Records as Manager may elect to keep at its
parent company corporate office or other suitable location, Manager shall keep
the Books and Records at the Hotel and make them available to Owner and its
representatives at all reasonable times for examination, audit, inspection and
transcription. 

(b) Manager's obligation under this ‎ARTICLE IX is contingent upon Owner
providing acceptable accounting hardware and software to Manager. Manager shall
use its accounting software and the Owner shall provide it property based
management systems, but these systems must be coordinated to function with the
Owner's existing systems, including delivery of all information (including
financial information) in a format acceptable to Owner, whereby Owner’s approval
will not be unreasonably witheld.  If Manager reasonably determines that the
current accounting equipment or property based management software at the Hotel
(or the property management system utilized by Owner) is inadequate to perform
the required accounting and management functions, Manager shall so notify Owner
and recommend such necessary hardware and software for purchase or lease by
Owner.  Owner, or Manager on Owner's behalf, shall purchase or lease to the
extent consistent with the approved Operating Budget such necessary hardware and
software within thirty (30) days after Manager delivers such notice.

(c) All Books and Records including, without limitation, books of accounts,
guest records and front office records, but excluding personnel files and
payroll records, shall at all times be the property of Owner.  Upon termination
of this Agreement, all Books and Records, except for personnel files and payroll
records, shall be turned over to Owner to ensure the orderly continuation of the
operation of the Hotel, on the condition that the Books and Records shall
thereafter be available to Manager and its representatives at all reasonable
times by appointment for inspection, audit, examination and transcription.
Notwithstanding anything herein to the contrary, Owner may request personnel
files and payroll books for internal or external review and audit, including
audits by Owner’s agents.

(d) Manager is responsible, unless directed otherwise by Owner, to remit, pay
and ensure compliance with all sales and lodging tax in accordance with all
applicable local, county or state laws and regulations.

Section 9.2. Financial Statements.  Manager shall deliver to Owner, within
fifteen (15) days after the end of each Accounting Period and within fifteen
(15) days after the end of each quarter, the periodic financial statements for
the Hotel.  Manager shall also deliver within fifteen (15) days after the end of
each Fiscal Year a preliminary financial statement followed by a final financial
statement within twenty-one (21) days after the end of the Fiscal Year.  All
financial statements shall be in form and substance reasonably acceptable to
Owner (the "Financial Statement"), which Financial Statement shall include the
following information:

(a) Balance sheet as of the last day of the accounting period, on an accrual
basis, with all period-end balances reconciled;

(b) A consolidated income and expense statement for the accounting period and
Fiscal Year and comparing the current accounting period and Fiscal Year-to-date
performance with the Operating Budget and previous year performance (if
available);







 

(c) An income and expense statement by department showing results of Hotel's
operation for the accounting period and Fiscal Year and comparing the current
accounting period and Fiscal Year-to-date performance with the Operating Budget
and previous year performance (if available);

(d) Manager shall comply with all financial statement audit requests of Owner
within ten (10) business days of the request, including, without limitation,
providing to Owner or Owner’s auditors such items such as cash reconciliations,
hotel ledger reports, payroll reports, prepaid schedules, inventory details, and
other such items that support the income statement and balance sheet of the
financial statements.

(e) Such other reports as Owner may reasonably request.

The Financial Statements shall be determined from the Books and Records, and be
prepared using the accrual method of accounting in accordance with Generally
Accepted Accounting Principles (“GAAP”) using the uniformed system.  Any
disputes as to the contents of any Financial Statement or any accounting matter
hereunder shall be determined by an independent certified public accountant to
be agreed upon in the exercise of good faith by both parties, whose decision
shall be final and conclusive as to both Manager and Owner, and in the event
Manager does not respond, or provides incomplete reports, then Manager shall
reimburse Owner for all expenses, including reasonable amounts for time and
labor, that Owner incurs completing its annual financial statement audit by any
required deadline.

Section 9.3. Initial Accounting Records.  Owner shall provide Manager with
opening balance sheet entries for Manager's use within thirty (30) days after
the Contract Commencement Date.  Manager shall not be responsible for any
reconstruction of accounting records prior to the Contract Commencement
Date.  Owner acknowledges that Manager has no knowledge of and cannot certify
the accuracy of any historical financial information provided to Manager by
Owner.

ARTICLE X
ANNUAL BUSINESS PLAN

Section 10.1. Preparation of Annual Business Plan.

(a) Manager shall, on or before thirty (30) days prior to the end of each Fiscal
Year of operation, prepare and submit to Owner for its approval, which approval
shall not be unreasonably withheld, the Annual Business Plan for the operation
of the Hotel under this Agreement.

(b) Each Annual Business Plan shall include without limitation the following,
all in reasonable detail and, where appropriate, with the basis for all
assumptions expressly set forth:  (i) an Operating Budget; (ii) a cash flow
forecast; and (iii) a budget for capital improvements and fixed asset additions.

(c) Owner shall review the Annual Business Plan and either approve or notify
Manager of any objections to the Annual Business Plan in writing on or before
thirty (30) days after Owner's receipt thereof.  If Owner fails to deliver
written notice of disapproval of any proposed Annual Business Plan within such
thirty-day period, Owner shall be deemed to have approved the Annual Business
Plan as submitted by Manager.

Section 10.2. Annual Business Plan Disputes.  If Owner objects to all or any
part of a proposed Annual Business Plan, Owner shall deliver written notice to
Manager setting forth the specific objections of Owner to the Annual Business
Plan, and Manager and Owner shall in good faith negotiate a mutually
satisfactory Annual Business Plan.  If Manager and Owner are unable to resolve
disputes over an Annual Business Plan prior to commencement of the applicable
Fiscal Year, then, until resolved, the amount of the disputed items shall be
110% of the actual amount expended for such items during the preceding Fiscal
Year, adjusted for a full twelve months of operation as such amount may be
adjusted to reflect changes in the CPI. 







 

Section 10.3. Deviations from Annual Business Plan.

(a) Upon approval by Owner of an Annual Business Plan, Manager shall use its
good faith efforts to manage, operate and maintain the Hotel for the subsequent
Fiscal Year in accordance with the Annual Business Plan and attempt to adhere
thereto, as nearly as practicable, on the condition that if Manager shall be
unable, with the exercise of due diligence, and all commercially reasonable
efforts to comply with the approved Annual Business Plan, such inability shall
not by itself constitute a default under this Agreement.

(b) Manager shall be authorized to take appropriate remedial action without
receiving Owner's prior consent (i) in an emergency threatening the Hotel, its
guests, invitees or employees; or (ii) if the continuation of the given
condition will subject Manager and/or Owner to civil or criminal liability, and
Owner has either failed to remedy the situation or has failed to take
appropriate legal action to stay the effectiveness of any Laws.  In such an
event, Manager shall cooperate with Owner in the pursuit of any such action and
shall have the right to participate therein.

(c) Owner acknowledges that any approved Annual Business Plan is a reasonable
estimate and that any projections set forth in the Annual Business Plan are
subject to and may be affected by changes in financial, economic and other
conditions and circumstances beyond Manager's reasonable control and that such
projections are not to be construed as a warranty or guaranty by Manager of the
actual results of operations to be obtained.

ARTICLE XI
MANAGEMENT FEES AND EXPENSES

Section 11.1. Management Fees.  In consideration of the services Manager is to
render under this Agreement during each Fiscal Year or portion thereof
commencing on the Contract Commencement Date, Owner shall pay to Manager the
following Management Fees:

(a) After Owners' receipt of each monthly Financial Statement and the monthly
reports applicable to such immediately preceding accounting period, Manager
shall be authorized to withdraw monthly from the Operating Funds a Base
Management Fee equal to three percent (3%) of the prior month's Gross Revenues.

(b) In addition to the Base Management Fee, Manager shall be entitled to receive
an Incentive Management Fee in an amount, if any, for each Fiscal Year
commencing with Fiscal Year 2020 equal to twenty percent (20%) of the House
Profit in excess of the prior Fiscal Year  House Profits, only applicable for
the immediately preceding Fiscal Year ("Incentive Management Fee"). The
Incentive Management Fee shall be paid within fifteen (15) days of receipt of
the final year-end financial statements.

Section 11.2. Reimbursement of Expenses.  Owner shall be responsible for the
payment of all costs and expenses incurred by the Hotel through the actions of
Manager pursuant to this Agreement.  Owner shall reimburse Manager within thirty
(30) days after Owner receives written notice from Manager for any debts and
expenses relating to the Hotel that Manager has paid.  If Owner fails to
reimburse Manager for any such amount under this ‎Section 11.2 within such
30-day period, such amount shall thereafter accrue interest at one and one-half
percent (1.5%) per month from the end of such 30-day period until paid.  Nothing
contained in this Agreement shall be deemed to require Manager to advance any
funds on behalf of the Hotel or Owner.  Manager shall submit to the Owner a
detailed invoice of the Management Fee and all expenses to be reimbursed, along
with supporting documentation.  Owner shall have three business days to either
approve the management invoice or to reasonably object to any specific charges
identifying both the amount of dispute and the reason for such dispute.  Manager
shall be paid any amount not disputed immediately after the earlier of Owner's
approval, or the three business day period has expired.







 

ARTICLE XII
INSURANCE, DAMAGE AND CONDEMNATION

Section 12.1. Insurance.   Manager and/or Owner shall procure and maintain from
and after the Contract Commencement Date, at Owner's cost and expense pursuant
to ‎Section 6.1, the insurance policies described in ‎Section 12.2 in amounts
sufficient to reasonably and adequately protect Owner and Manager against loss
or damage arising in connection with the ownership, management and operation of
the Hotel and to satisfy the requirements of the Franchise Agreement and the
Mortgage.  Owner assumes all risks of, and Manager shall bear no responsibility
for, coverage that is subsequently determined to be inadequate.  If insurance is
procured by Owner, Owner shall furnish Manager with certificates evidencing such
coverage on or before the Contract Commencement Date and upon any and all
subsequent renewals thereof.  Within ten (10) days of a written request from
time to time by Manager, certified copies of the applicable insurance policies
shall be delivered by Owner to Manager.  Any insurance required by Owner
hereunder or actually obtained by Owner shall be primary as to any insurance
obtained by Manager.  These policies will be in the name of Owner and will name
Manager (and any Affiliates of Manager as Manager may specify) of the Hotel as
an additional insured.  If Manager is responsible for obtaining the insurance
coverages, the policies will name the Owner of the Hotel as an additional
insured. All insurance policies   (i) shall contain riders and endorsements
adequately protecting the interests of Owner, including, without limitation,
provisions for at least thirty (30) days' notice to Owner prior to cancellation;
(ii) shall be issued by financially sound and reputable insurers; (iii) shall
provide that the insurer shall have no right of subrogation against Manager,
Owner, Manager's Affiliates, or their agents or employees; and (iv) shall be
provided at Owner's expense.  Any insurance required to be provided by Manager
in ‎Section 12.2 may be provided under the blanket insurance policy of Manager,
which policy covers other hotel properties managed by Manager.  All premiums,
costs and expenses shall be allocated among the properties participating under
such program in accordance with generally accepted underwriting standards.  Any
deductible applicable to any of the insurance required pursuant to ‎Section 12.2
shall be paid by Owner.  Owner assumes no responsibility for, or interest in,
additional premiums or proceeds (other than standard audit adjustments)
generated by the blanket insurance policy of Manager.  Coverage extended to any
additional insured or additional named insured under these policies will expire
on the Termination Date.  To the extent applicable, Owner shall be provided
certificates evidencing the insurance coverages required pursuant to ‎Section
12.1 and ‎Section 12.2 on or before the Contract Commencement Date, and upon any
and all subsequent renewals thereof. Owner shall have the right at any time for
any reasonable period of time to place property and casualty insurance coverage,
and with the consent of Manager (which shall not be unreasonably withheld or
delayed) any other required coverage under ‎Section 12.1 and ‎Section 12.2.  If
Owner notifies Manager that Owner shall place the insurance coverage, Manager
shall cooperate with Owner and shall terminate, with advance notice to Owner,
any overlapping insurance coverage.

Section 12.2. Required Coverage.  Manager and/or Owner shall procure and
maintain, subject to Owner's prior right to place property and casualty
insurance, at a minimum the insurance policies with coverage limits and
deductibles, all as provided in Exhibit B to this Agreement, to the extent
applicable to the Hotel.

Section 12.3. Other Insurance.  Other insurance, such as flood and earthquake
insurance, shall be maintained as required by Laws or if deemed advisable by
Manager and approved by Owner to fully protect Owner, Manager and the holder of
the Mortgage on the Hotel against loss or damage arising in connection with the
ownership, management and operation of the Hotel.

Section 12.4. Damage and Repair.

(a) If, during the Term of this Agreement, the Hotel is damaged or destroyed by
fire, casualty or other cause, Owner may, at its costs and expense and
consistent with any loan documents secured by the Hotel, with all reasonable
diligence repair or replace the damaged or destroyed portion of the Hotel to at
least the same condition as existed previously.  Manager shall have the right to
discontinue operating the Hotel to the extent it deems necessary to comply with
applicable Laws or as Manager reasonably deems necessary for the safe and
orderly operation of the Hotel.  If Manager elects to discontinue operating the
Hotel during any period of repair and rebuilding or if the Hotel is otherwise
not fully operable and Manager continues operating the Hotel in a limited
capacity, Owner shall pay Manager (from the proceeds of business interruption
insurance or from Operating Funds), each month until the Hotel





 

is fully operational, an amount equal to one-twelfth (1/12) of the total Base
Management Fees paid to Manager for the 12 months immediately preceding the
damage or destruction or, if Manager has managed the Hotel for less than 12
months preceding the damage or destruction, an amount equal to the monthly
average of the Base Management Fees projected to be paid to Manager for the
first Fiscal Year, as set forth in the initial Annual Business Plan.  To the
extent available proceeds from the insurance described in this Agreement shall
be applied to such repairs or replacements.

(b) If damage or destruction to the Hotel from any cause will, in Manager's
reasonable opinion, materially and adversely affect the operation of the Hotel,
and Owner fails to promptly commence and complete any required repairing,
rebuilding or replacement of the same so that the Hotel shall be substantially
the same as it was prior to such damage or destruction, Manager may, at its
option, terminate this Agreement upon thirty (30) days prior written notice to
Owner, but no Termination Fee shall be payable in any case, even during the
Original Term of this Agreement and Owner shall have no further liability,
except for matters accrued, in whole or in part, prior to the Termination Date.

Section 12.5. Condemnation.

(a) If all or substantially all of the Hotel shall be taken in any eminent
domain, condemnation, compulsory acquisition, or similar proceeding by any
competent authority for any public or quasi-public use or purpose, or if a
portion of the Hotel shall be so taken so that it is unreasonable to continue to
operate the Hotel in accordance with the standards required by this Agreement,
this Agreement shall terminate, and Owner shall pay to Manager as liquidated
damages, a sum equal to the monthly average of the last three month's Base
Management Fee multiplied by the number of months and partial months remaining
in the Original Term.

(b) If all or substantially all of the Hotel shall be taken by the events
described in ‎Section 12.5‎(a), but the effect is of a temporary nature, then
Owner shall pay Manager (from the proceeds of business interruption insurance or
from Operating Funds), each month until the Hotel is fully operational, an
amount equal to one-twelfth (1/12) of the total Base Management Fees paid to
Manager for the twelve (12) months immediately preceding the taking or, if
Manager has managed the Hotel for less than twelve (12) months preceding the
taking, an amount equal to the monthly average of the Base Management Fees
projected to be paid to Manager for the first Fiscal Year, as set forth in the
initial Annual Business Plan.  To the extent available, any award for the taking
or condemnation as shall be necessary to render the Hotel equivalent to its
condition prior to such event may be used for such purposes.  If Owner
terminates the Franchise Agreement and this Agreement as a result of
condemnation or taking, Owner shall pay to Manager as liquidated damages,
subject to any required approval of any lender secured by the Hotel, a sum equal
to the monthly average of the last three month's Base Management Fee multiplied
by the number of months and partial months remaining in the Original Term.

(c) If any partial or complete taking or condemnation will, in the Manager's
reasonable opinion, materially and adversely affect the safe and orderly
operation of the Hotel,  Manager may, at its option, terminate this Agreement
upon thirty (30) days prior written notice to Owner and neither Owner nor
Manager shall have any further liability to the other under this Agreement.

Section 12.6. Force Majeure.  If act of God, acts of war, acts of terrorism,
civil disturbance, labor strikes, governmental action, including, without
limitation, the revocation or denial of any license or permit necessary for the
operations contemplated in this Agreement where such revocation or denial is not
due to Manager's fault, increases in minimum wage or benefit requirements, or
any other causes beyond the control of Manager, will, in Manager's reasonable
opinion, materially and adversely affect safe and orderly operation of the
Hotel, then Manager may, at its option, terminate this Agreement upon thirty
(30) days prior written notice to Owner and neither Owner nor Manager shall have
any further liability to the other under this Agreement, except for matters
accrued, in whole or in part, prior to the Termination Date.

ARTICLE XIII
TERMINATION

Section 13.1. Right of Termination.  This Agreement may be terminated at any
time by mutual written agreement of Manager and Owner.  Owner may terminate this
Agreement immediately due to the gross negligence, willful misconduct or fraud
by Manager. If a Termination Event (as defined below) occurs, the non-





 

defaulting party (or, to the extent such termination right is not based on a
default, the party entitled to terminate this Agreement) may terminate this
Agreement, subject to notice and cure provisions to the extent provided
therein.  In addition, Manager and/or Owner may terminate this Agreement if such
right is expressly provided to such party in ‎Section 12.4,  ‎Section 12.5,
 ‎Section 12.6 or ‎Section 13.1 of this Agreement.  A Termination Event shall
also constitute a default under this Agreement as to the applicable party. 

Section 13.2. Termination Events.  As used herein, the term "Termination Event"
shall mean the occurrence of any of the following events:

(a) The failure by either party to keep, observe, or perform any material
representation, warranty, covenant, agreement, term, condition or provision to
be kept, observed, or performed by such party including, without limitation, the
failure to pay to the other party any sums as and when they become due
hereunder, and such default shall continue uncured either (i) for a period of
ten (10) days after the defaulting party's receipt of written notice thereof
from the non-defaulting party, or (ii) if such default does not relate to the
payment of monies, for a period no longer than thirty (30) days, provided,
however, if the defaulting party is diligently attempting to cure such default
but such default cannot be cured for reasons beyond the power of the defaulting
party, the defaulting party shall be allowed up to sixty (60) days in the
aggregate to cure such default.

(b) The failure by Owner to maintain the Required Minimum Amount in the Agency
Account, and such default shall continue uncured for a period of ten (10) days
after receipt of notice of such failure from Manager.

(c) The making by either party of a general assignment for the benefit of
creditors; or a petition of application by either party to any tribunal for the
appointment of a trustee, custodian, receiver or liquidator of all or
substantially all of its business, estate or assets; or the commencement by
either party of any proceeding under any bankruptcy, reorganization,
arrangement, insolvency, readjustment or debt, dissolution or liquidation law of
any jurisdiction, whether now or hereafter in effect.

(d) The entering of an order appointing a trustee, custodian, receiver or
liquidator of all or substantially all of the assets of either party, and such
order shall remain in effect for more than ninety (90) days.

(e) The failure by either party to generally pay its debts as they become due or
the suffering by either party of any writ of attachment or execution or any
similar process to be issued or levied against it or any substantial part of its
property which is not released, stayed, bonded or vacated within ninety (90)
days after its issue or levy.

(f) No termination event will have occurred, and no termination fee levied if
the Owner sells the Hotel, or the Owner, and the purchasing company accepts an
assignment of this Agreement, or executes a new management agreement retaining
the Manager.

Section 13.3. Remedies.  Unless 13.2(f) applies, upon the breach of any term or
condition of this Agreement by Manager, the sole remedy of Owner shall be to
terminate this Agreement without the payment of any Termination Fee to Manager;
except that Owner shall be able to seek actual, direct damages and/or equitable
relief in the event that (i) Manager's breach constitutes the sole cause of a
default under the Franchise Agreement, (ii) Manager voluntarily ceases
operations of the Hotel for more than twenty-four (24) hours, except for force
majeure, a casualty or other reasons beyond its control, or (iii) Manager is
convicted of committing a crime or found liable for an intentional tort, as the
case may be.  If Owner elects to terminate this Agreement in its sole discretion
and without cause, or elects to terminate this Agreement in the event of the
sale of the Hotel, it may do so only upon giving Manager at least sixty (60)
days written notice and payment on the date of termination to Manager an
onboarding/off-boarding fee for Manager’s cooperation and out-of-pocket costs
associated with any changeover and onboarding/off-boarding of management
companies, including through the sale of the Hotel, based upon the date of
termination as follows:

(a)          If the Termination Date is on or before the first anniversary date
of the Contract Commencement Date, then the Termination Fee is $100,000;







 

(b)          If the Termination Date is after the first anniversary date but on
or before the second anniversary date of the Contract Commencement Date, then
the Termination Fee is $50,000;

(c)          If the Termination Date is after the second anniversary but on or
before the third anniversary date of the Contract Commencement Date, then the
Termination Fee is $25,000;

(d)          If the Termination Date is after the third anniversary of the
Contract Commencement Date, then the Termination Fee is $15,000.

Section 13.4. Payment of Outstanding Fees and Expenses.  The termination of this
Agreement for any reason shall not relieve any party of any payment obligations
to the other party, and all accrued fees and expenses shall be paid in full on
or before the Termination Date including, without limitation, the Termination
Fee (if applicable).

Section 13.5. Rebates and Discounts.  Because of its purchasing power derived
through its operations of its own hotels, its management of the Hotel and its
management or franchising of other hotels, Manager and/or its Affiliates may
from time to time negotiate rebates and discounts from the vendors of certain
products and services.  Manager agrees that the portion of such rebates and
discounts allocable to the Hotel will be promptly passed on to the Owner. 

Section 13.6. Post-Termination.  For a period of thirty (30) days after the
Termination Date, Manager shall reasonably cooperate with Owner in the
transition and orderly transfer of management of the Hotel to Owner or Owner's
designated agent.  Manager shall prepare a final accounting of Hotel operations
and disburse to Owner, funds held by Manager on behalf of Owner, less a reserve
determined by Manager in its reasonable discretion for accrued and estimated
contingent liabilities and estimated outstanding insurance claims or
obligations.  To the extent assignable, Manager shall assign operating licenses
used in the operation of the Hotel, issued in the name of Manager, to Owner.  In
the event licenses are not assignable, Manager shall reasonably cooperate, at no
expense or liability to Manager, with Owner to cause such licenses to be
reissued in the name of owner or new manager.  Manager shall peacefully vacate
and surrender Hotel to Owner.

ARTICLE XIV
REPRESENTATIONS AND COVENANTS

Section 14.1. Mutual Representations and Warranties.  Owner and Manager each
represent and warrant as to itself, as applicable, that (a) all Recitals and
representations in this Agreement are true and correct; (b) each of Manager and
Owner are duly formed or organized, validly existing and in good standing under
applicable Laws; (c) all requisite partnership or corporate action has been
taken to permit each of Manager and Owner to enter into this Agreement and to
carry out the terms hereof; (d) the officer or partner signing this Agreement is
authorized to do so; and (e) neither the execution of this Agreement nor the
consummation of the transactions contemplated hereby will (i) violate any Laws,
(ii) result in or constitute a breach or default under any indenture, contract
or other commitment or restriction to which Manager or Owner is a party or by
which either is bound, (iii) require any consent, vote or approval which has not
been obtained, or (iv) result in the creation or imposition of any lien or
encumbrance upon the Hotel or breach any instrument affecting the Hotel.

Section 14.2. Owner's Representations and Covenants.  Owner represents, warrants
and covenants to Manager as follows:

(a) Owner has full power and authority to enter into this Agreement, and Owner's
execution shall not breach any instrument affecting Owner or the Hotel.

(b) The Hotel is zoned for use as a hotel and all necessary governmental and
other licenses, permits and approvals for such use and for the food and beverage
(excluding the sale and service of alcoholic beverages) operations of the Hotel
have been obtained or have been or will be timely applied for and will be in
full force and effect (to the extent such services are anticipated to be
provided at the Hotel) on the Contract Commencement Date.







 

(c) Owner has, and throughout the Term of this Agreement shall maintain,
ownership of the Hotel and own or lease the FF&E and Operating Equipment, free
and clear of all liens and encumbrances except those that do not materially
affect the operation of the Hotel by Manager.

(d) During the term of this Agreement, Owner shall use its best efforts to pay,
keep, observe and perform all payments, terms, covenants, conditions and
obligations to be made, kept, observed or performed by Owner under any lease,
license, franchise, concession, mortgage or other agreement or security
instrument with respect to the Hotel, and shall keep such agreements and
instruments in full force and effect.

(e) Manager, so long as it is not in default under this Agreement, shall have
the right to peacefully and quietly possess, manage and operate the Hotel during
the term of this Agreement, but only in accordance with the terms of this
Agreement, and Owner, shall, at its sole expense, undertake to assure such
peaceful and quiet possession by Manager unless Owner is unable to do so because
of the acts of Manager, its employees or other agents.

(f) Owner is and, during the Term of this Agreement shall remain, in full
compliance with all Laws that prohibit, regulate or restrict financial
transactions, including, but not limited to, conducting any activity or failing
to conduct any activity, if such action or inaction constitutes a money
laundering crime prohibited under the Money Laundering Control Act, 18 U.S.C.
§ 1956, et seq., or the Bank Secrecy Act, 31 U.S.C. § 5311, et seq., and any
amendments or successors thereto and any applicable regulations promulgated
thereunder.

(g) Neither Owner, nor any of its owners, nor any officer, director, member,
manager, partner or employee of Owner, is or will become named as a "Specially
Designated National and Blocked Person" as designated by the United States
Department of the Treasury's Office of Foreign Assets Control or as a person,
group, entity or nation designated in Presidential Executive Order 13224 as a
person who:  (i) commits, threatens to commit, or supports terrorism, (ii) is
owned or controlled, directly or indirectly, by the government of any country
that is subject to the United States Embargo; or (iii) is acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a "Specially Designated National and
Blocked Person," or for or on behalf of any person, group, entity or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism and is not engaged in this
transaction, directly or indirectly, on behalf of, or facilitating this
transaction, directly or indirectly, on behalf of, any such person, group,
entity or nation.  No funds will be used by Owner to make any payments due
pursuant to this Agreement were or will be obtained, directly or indirectly,
from a Specially Designated National and Blocked Person or otherwise derived
from a country that is subject to United States Embargo, provided that, in the
event that Owner is a publicly traded company whose shares are listed on a
national stock exchanged, such representation and warranty shall not apply to
such shareholder of Owner.

(h) During the Term of this Agreement, Owner shall provide in a timely manner to
Manager clear and accurate copies of Owner's Mortgage and Franchise Agreement
and all relevant correspondence relating thereto.

ARTICLE XV
ASSIGNMENT

Section 15.1. Assignment by Owner.  Owner shall not assign or transfer or permit
the assignment or transfer of this Agreement or any of Owner's rights and
obligations hereunder without the prior written consent of Manager, on the
conditions that (i) Owner may assign this Agreement without Manager's consent to
any Affiliate of Owner or to any successor or assign that may result from the
merger, consolidation or reorganization of Owner or its Affiliate provided that
any such assignee shall assume and agree in writing to be bound by all of the
terms and subject to all of the conditions set forth in this Agreement, and
(ii) Owner shall not be released from its obligations hereunder without
Manager's prior written consent which consent shall not be unreasonably
withheld.  Owner shall deliver to Manager a copy of any instrument of
assignment.  No assignment by Owner shall be binding on Manager until written
notice thereof is furnished Manager, together with a copy of the applicable
assignment and assumption document and evidence of such assignee's compliance
with the insurance obligation of Owner imposed by this Agreement.

Section 15.2. Assignment by Manager.  Manager shall not assign or transfer or
permit the assignment or transfer of this Agreement or any of Manager's rights
and obligations hereunder without the





 

prior written consent of Owner, on the conditions that (i) Manager may assign
this Agreement without Owner's consent to any Affiliate of Manager or to an
entity under the control of the then-current senior executives of Manager or to
any successor or assign that may result from the merger, consolidation or
reorganization of Manager or its Affiliate or the sale of all or substantially
all of the equity and/or assets of Manager.  Provided that any such  assignee
shall assume and agree to be bound by all of the terms and subject to all of the
conditions set forth in this Agreement, and Manager shall not be released from
its obligations hereunder without Owner's prior written consent which consent
shall not be unreasonably withheld.  Manager shall upon request deliver to Owner
a copy of any instrument of assignment.

ARTICLE XVI
MORTGAGE AND TAXES

Section 16.1. Taxes.  All Taxes accruing during the Term of this Agreement shall
be paid by Owner or by Manager, upon Owner's request, from Operating Funds or
funds provided by Owner before any fine, penalty or interest is added thereto or
lien is placed upon the Hotel, unless payment thereof is, in good faith, being
contested by Manager and/or Owner and enforcement thereof is stayed without
potential penalties.  Owner may pay such Taxes in installments to the minimum
extent permitted by applicable Laws.  If payment is to be made by Manager, Owner
shall promptly, after receipt, forward all notices of, and invoices for, the
Taxes to Manager.  If payment is made by Owner, Owner shall deliver to Manager,
prior to the respective due dates, proof of payment of the Taxes.  If Owner
fails to timely pay any Taxes, Manager may, but is not obligated to, pay such
Taxes on Owner's behalf from any available funds in the Agency Account,
following which Owner shall immediately replenish the Agency Account in the
amount of the Taxes paid by Manager.  Manager's responsibilities specifically
exclude the preparation, filing or contesting of Taxes, unless requested by
Owner in writing, on the condition that the cost of such preparation, filing or
protest shall be paid by Owner.  Owner shall indemnify, defend and hold harmless
Manager from and against any costs, expenses (including reasonable attorneys'
fees), liabilities and claims relating to the payment or nonpayment of Taxes.

Section 16.2. Mortgage.  All mortgage payments for any Mortgage on the Hotel
shall be paid by Owner, or by Manager upon Owner’s request, as and when they
become due, and shall comply with and perform any and all covenants contained in
such Mortgage, in each instance before any event of default (as defined in any
such Mortgage) or other event occurs under any Mortgage, which would trigger
such mortgagee's right to institute foreclosure proceedings against the Hotel.

ARTICLE XVII
INDEMNIFICATION AND LIMITATION OF LIABILITY

Section 17.1. Indemnification by Owner.  Except for liabilities incurred by
Manager due to the gross negligence, willful misconduct or fraud of Manager, its
employees or other agents, Owner hereby indemnifies, defends and holds harmless
Manager and its Affiliates and each of their respective officers, directors,
shareholders, employees, representatives and agents (collectively, the "Manager
Indemnitees"), from and against any and all losses, costs, damages, liabilities,
claims, actions and expenses whatsoever (including, without limitation,
reasonable attorneys' fees and court expenses), incurred by any of the Manager
Indemnitees arising out of, as a result of, or in connection with operation of
the Hotel, including, without limitation, (i) the performance by Manager or its
Affiliates of its services hereunder, including, without limitation, any and all
obligations incurred relating to any agreements with third parties entered into
by Manager or Owner in connection with the management or operation of the Hotel,
(ii) any act or omission (whether or not willful, tortious, or negligent) of
Owner or any third party (except those for which Manager expressly indemnifies
Owner hereunder), or (iii) any other occurrence related to the Hotel or
Manager's duties under this Agreement (except those for which Manager expressly
indemnifies Owner hereunder).  TO THE MAXIMUM EXTENT ALLOWED BY LAW, THE
OBLIGATIONS OF OWNER IN THE PRECEDING SENTENCE SHALL APPLY NOTWITHSTANDING THE
NEGLIGENCE OF ANY OF THE MANAGER INDEMNITEES, WHETHER SUCH NEGLIGENCE IS SOLE,
CONCURRENT, CONTRIBUTORY OR OTHERWISE.  Owner may apply the proceeds of any
available insurance to the payment of any claim under the indemnity set forth in
this ‎Section 17.1.  The provisions of this ‎Section 17.1 shall survive the
expiration or termination of this Agreement and shall be binding upon Owner's
successors and assigns.  The Manager Indemnitees shall not invoke this indemnity
for anything to the extent covered by insurance.







 

Section 17.2. Indemnification by Manager.  Manager hereby indemnifies, defends
and holds harmless Owner, and its Affiliates and each of their respective
officers, directors, shareholders, employees, representatives and agents
(collectively, the "Owner Indemnitees") from and against any and all losses,
costs, damages, liabilities, claims, actions and expenses whatsoever (including,
without limitation, reasonable attorneys' fees and court expenses), incurred by
the Owner Indemnitees as a result of (i) the fraud, willful misconduct or gross
negligence of Manager or its employees, and (ii) any action taken by Manager or
its employees, which is beyond the scope of Manager's authority under this
Agreement.  Manager may apply the proceeds of any available insurance to the
payment of any claim under the indemnity set forth in this ‎Section 17.2.  The
provisions of this ‎Section 17.2 shall survive the expiration or termination of
this Agreement and shall be binding upon Manager's successors and assigns.  The
Owner Indemnitees shall not invoke this indemnity for anything to the extent
covered by insurance.

Section 17.3. No Successor Liability.  Notwithstanding anything herein to the
contrary, neither Manager nor its Affiliates shall be liable as a successor
employer or entity for any actions Owner may have taken in the employer-employee
relationship with Owner's current or former employees or employees of Owner's
Affiliates before the Contract Commencement Date.  Specifically, Manager shall
not be liable or responsible in any manner for, and Owner shall indemnify,
defend and hold Manager harmless from, any and all losses, costs, damages,
liabilities, claims, actions and expenses whatsoever (including, without
limitation, reasonable attorneys' fees and court costs) arising out of Owner's
ownership or operation of the Hotel, or employment of employees at the Hotel
prior to the Contract Commencement Date.

ARTICLE XVIII
MISCELLANEOUS

Section 18.1. Severability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable Laws, but if any provision of this Agreement shall be prohibited by
or invalid under applicable Laws, such provision shall be ineffective only to
the extent of such prohibition or invalidity, without invalidating the remainder
of such provision or the remaining provisions of this Agreement.

Section 18.2. No Waiver.  The failure of either party to insist upon strict
performance of any of the terms or provisions of this Agreement or to exercise
any option, right or remedy herein contained, shall not be construed as a waiver
or as a relinquishment for the future of such term, provision, option, right or
remedy, but the same shall continue and remain in full force and effect.  No
waiver by either party of any term or provision hereof shall be deemed to have
been made unless expressed in writing and signed by such party.

Section 18.3. Agency.  The relationship of Owner and Manager shall be that of
principal and agent.  Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between them or their successors in
interest.  Neither party shall borrow money in the name of, or pledge the credit
of, the other.  Manager's agency established by this Agreement is coupled with
an interest and may not be terminated by Owner except in accordance with the
terms hereof.

Section 18.4. Consents.  Except as otherwise provided herein, whenever the
consent or approval of Owner or Manager is required under this Agreement, such
consent or approval shall not be unreasonably withheld.  Such consent or
approval shall be in writing only and shall be duly executed by an authorized
officer or agent of the party granting such consent or approval.

Section 18.5. Successors Bound.  This Agreement shall be binding upon and inure
to the benefit of Owner and Manager, and each party's successors and permitted
assigns.

Section 18.6. Notices.  Notices, statements and other communications to be given
under the terms of this Agreement shall be in writing and personally delivered
or sent by certified or registered mail or by Federal Express or other similar
overnight mail service to the address for each party set forth below or at such
other address as from time to time is designated by either party in
writing.  Notices, demands and requests





 

which shall be served upon either party in the foregoing manner, shall be deemed
served or given for all purposes hereunder at the time such notice, demand or
request shall be personally delivered or received.

 

 

 

 

 

 

To Owner:

 

 

LF3 Southaven TRS, LLC

 

 

Attn: Sam Montgomery

 

 

1635 43rd Suite South, Suite 205

 

 

Fargo, North Dakota 51803

 

 

 

 

With Copy to:

 

 

Legendary Capital, LLC

 

 

Attn: Linzey Erickson

 

 

1635 43rd Suite South, Suite 205

 

 

Fargo North, Dakota 51803

 

 

 

 

To Manager:

 

 

Vista Host Inc.

 

 

Attn: Kathie Long

 

 

10370 Richmond Ave., Suite 150

 

 

Houston, TX  77042

 

Section 18.7. Entire Agreement.  This Agreement constitutes the entire Agreement
between the parties relating to the subject matter hereof and supersedes all
prior understandings and writings, and may be amended only by a written
agreement signed by the parties hereto.

Section 18.8. Time.  Time is of the essence with respect to this Agreement.

Section 18.9. Financing of Hotel.

(a) Owner shall not represent in any proposed financing arrangement or to any
proposed lender or participant in a private or public investment offering that
Manager, or any of its Affiliates, are or shall be in any way responsible for
Owner's obligations under such financing arrangement, nor are or shall be
participating in the offering; nor shall Owner in any way make use of the name
of Manager in connection with any proposed financing arrangement to any lender
or participant in an offering, other than to state that the Hotel will be
managed by Manager pursuant to the terms of this Agreement.

(b) In order to insure Owner's full and faithful compliance with this ‎Section
18.9 and to prevent any misunderstanding on the part of a proposed lender or
investor, Manager and Owner agree as follows:

(i) Prior to the closing of any proposed financing arrangement, Owner shall
notify Manager of such arrangement, and Manager shall have the right to notify
the proposed lender of the legal relationship between Manager and Owner and to
inform the lender that neither Manager nor any of its Affiliates make any
representations or warranties in connection with any information provided to it
by Owner.

(ii) Prior to the printing of any prospectus, concerning any private or public
investment offering, Owner shall furnish Manager with a copy of the prospectus,
and the prospectus shall not be published or distributed without Manager's prior
written consent, which consent may be withheld only if there are statements in
the prospectus that might reasonably mislead investors as to the legal
relationship between Manager and Owner, or the matters permitted herein.  In
addition, Manager may require Owner to insert in any prospectus a statement that
neither Manager nor any of its Affiliates make any warranties or representations
in connection with any information contained in the prospectus, and may inform
any participant in any private investment offering of the legal relationship
between Manager and Owner and that neither Manager nor any of its Affiliates
make any warranties or representations in connection with any information
contained in any prospectus or any other information provided to it by Owner.







 

Section 18.10. Trade Names.  Trade names, trademarks and service marks of both
Manager and Owner may be used by either party in connection with the management
and operation of the Hotel during the term of this Agreement, on the condition
that neither party shall thereby acquire any right to such name or mark.  Upon
termination of this Agreement, each party shall discontinue using any such names
and marks of the other in the conduct of its business, and shall not
intentionally engage in any business or advertising practice that could lead the
public to believe that there is any continuing relationship, affiliation or
identity with Manager or Owner as to the Hotel.

Section 18.11. Third Parties.  No obligation of either party hereunder shall be
enforceable by any person or entity other than the parties hereto.

Section 18.12. Further Instruments.  The parties shall execute and deliver all
other appropriate agreements and instruments as may reasonably be required to
give effect to the transactions contemplated hereby.

Section 18.13. CPI Adjustment.  Wherever an exact dollar amount is provided in
this Agreement that amount shall be adjusted each Fiscal Year to reflect changes
in the CPI, using that index for the January immediately preceding the date of
this Agreement and the stated dollar amounts in this Agreement as the base for
all future calculations.  Such calculations shall be cumulative.

Section 18.14. Arbitration.  Any controversy or claim arising out of or relating
to this Agreement, or the breach thereof, shall be settled by arbitration
administered by the AAA in accordance with its applicable rules; provided that
either Owner or Manager can within sixty (60) days of the commencement of the
arbitration stay such arbitration by commencing and diligently prosecuting
litigation when the amount being sought reasonably is expected to exceed in the
aggregate $100,000.  The arbitration shall allow discovery consistent with the
discovery rules under the Federal Rules of Civil Procedure.  The arbitration
shall be conducted by a single arbitrator or a panel of three arbitrators with
at least ten years experience in the hotel industry, appointed in accordance
with the rules of the AAA or as otherwise agreed in writing by Manager and Owner
at the time of such dispute.  The prevailing party shall be awarded reasonable
costs and expenses, including without limitation, reasonable attorneys'
fees.  The award of the arbitrator(s) shall be final and binding upon the
parties, and any judgment on the award rendered by the arbitrator(s) may be
entered in any court have jurisdiction thereof.

Section 18.15. Counterparts.  This Agreement may be executed simultaneously in
various counterparts, each of which shall deemed an original, and all of which
together shall constitute one and the same instrument.

Section 18.16. Estoppel Certificate.  Owner and Manager shall, upon request of
the other party, each deliver an estoppel certificate relating to this Agreement
in form and substance reasonably satisfactory to the requesting party.







 

Section 18.17. Applicable Law, Venue.  This Agreement shall be governed by the
laws of the State of Mississippi.  Venue for any action under this Agreement
shall be in Mississippi.

 

 

 

OWNER:

 

LF3 Southaven TRS, LLC

 

By:

Lodging Fund REIT III TRS, Inc.

 

Its:

Sole Member

 

 

 

By:

/s/ Katie Cox

 

Name:

Katie Cox

 

Name:

Katie Cox, Chief Financial Officer

 

 

 

 

 

MANAGER:

 

 

 

VISTA HOST, INC.,

 

a Texas corporation

 

 

 

 

 

By:

/s/ Kathie Long

 

Name:

Kathie Long, Vice President

 

 







 

EXHIBIT A

LEGAL DESCRIPTION OF REAL PROPERTY

The Land referred to herein below is situated in the County of Desoto, State of
Mississippi, and is described as follows:

 

PARCEL 1:

 

LOT 7Q, PART OF 4TH REVISION TO LOT 7G OF THE 6TH REVISION TO SECTION B,
BRIARGATE COMMERCIAL SUBDIVISION IN SECTION 31, TOWNSHIP 1 SOUTH, RANGE 7 WEST,
DESOTO COUNTY, MISSISSIPPI, AS PER PLAT BOOK 107, PAGE 22 AND THE ORDER TO
VACATE AND ALTER PLAT THEREOF RECORDED IN WARRANTY DEED BOOK 652, PAGE 721, IN
THE OFFICE OF THE CHANCERY CLERK OF DESOTO COUNTY, MISSISSIPPI.

 

PARCEL 2:

 

NON-EXCLUSIVE BENEFICIAL EASEMENTS CONTAINED IN THAT CERTAIN EASEMENTS WITH
COVENANTS AND RESTRICTIONS AFFECTING LAND RECORDED IN BOOK 564, PAGE 334, IN THE
OFFICE OF THE CHANCERY CLERK OF DESOTO COUNTY, MISSISSIPPI, INCLUDING, BUT NOT
LIMITED TO, THE USE OF BRIARGATE WAY, BROOKS CROSSING, AND HOMEWOOD DRIVE
CREATED BY PLAT RECORDED IN PLAT BOOK 107, PAGE 22 AND THE ORDER TO VACATE AND
ALTER PLAT THEREOF RECORDED IN WARRANTY DEED BOOK 652, PAGE 721, IN THE OFFICE
OF THE CHANCERY CLERK OF DESOTO COUNTY, MISSISSIPPI, FOR INGRESS AND EGRESS.

 

FOR INFORMATIONAL PURPOSES ONLY: The recorded plat is as described in Parcel 1
above. The tax Parcel No. is 1079-3108.0-00007.14. The address is 135 Homewood
Drive, Southaven, MS 38671.

 

 

 

 







 

EXHIBIT B

INSURANCE COVERAGE

Manager and/or Owner shall at all times keep the Hotel insured with the kinds
and amounts of insurance described below.  This insurance shall be written by
companies authorized to issue insurance in the state in which the Hotel is
located and holding a current Best's rating of at least A-VI.  The policies of
insurance must name the Owner of the Hotel as an additional named insured, if
available.  If not available, Owner must be included as additional insured
except for Workers’ Compensation. On or before the inception of this Management
Agreement and annually thereafter, certificates of insurance shall be deposited
with Owner at the address of its corporate office. 

Manager and/or Owner shall be responsible for obtaining the following insurance
coverages.  (The policies of insurance must name the Manager of the Hotel, and
any Affiliates of Manager as Manager may specify, as an additional named
insured, if available.  If not available, the Manager of the Hotel and any
Affiliates of Manager, as Manager may specify, must be included as an additional
insured). 

(i)           Real and personal property insurance on the "Special Causes of
Loss Form" (formerly "All Risk" form) (including earthquake and flood in
reasonable sublimits and deductibles as determined by Owner) and including
operation of building laws/increased cost of construction and debris removal
endorsements, in an amount not less than 100% of the full replacement cost
thereof (as defined below), with all coinsurance waived (Debris Removal of
$25,000 and Ordinance or Law $10,000 sublimits);

(ii)          Boiler and Machinery Insurance, including business interruption
and extra expense on an actual loss-sustained basis, with all coinsurance
waived, in the minimum amount of $5,000,000, or in such greater amounts as are
then customary or as may be reasonably requested by Owner from time to time;

(iii)         Business Interruption and Extra Expense insurance, insuring
Special Causes of Loss perils on an actual loss sustained/gross earnings basis,
with all coinsurance waived;

(iv)         Commercial general liability insurance, (ISO - 1986 or broader)
with limits of not less than $1,000,000 each occurrence and $2,000,000 general
aggregate, including Liquor Liability Insurance; 

(v)          Insurance covering such other hazards and in such amounts as may be
customary for comparable properties in the areas of the Hotel as may be
reasonably requested by Owner;

(vi)         Crime insurance to include Guest Property with a limit of at least
$300,000 and a deductible of no more than $35,000 or as may be reasonably
requested by Owner;

(vii)        Statutory Workmen's compensation insurance and at least
$500,000/$500,000/$500,000 Employer's Liability Insurance;

(viii)       Business Automobile liability insurance for "All Autos" with a
limit of not less than $1,000,000 for each accident;

Responsibility for Premiums.  All premiums and costs will be the obligation of
the Owner.

Replacement Cost.  The term "full replacement cost" as used herein shall mean
the actual replacement cost of the Hotel without regard to depreciation.  In the
event Owner believes that full replacement cost (the then-replacement cost less
such exclusions) has increased or decreased at any time, it shall have the right
to have such full replacement cost re-determined.

Waiver of Subrogation.  All insurance policies carried by Manager or Owner shall
expressly waive any right of subrogation on the part of the insurer against the
other parties.



 



 

Form Satisfactory, etc.  All of the policies of insurance referred to in this
Exhibit B shall be written in a form and with deductibles reasonably
satisfactory to Owner.  Manager shall pay all of the premiums as agent of Owner
relating to insurance coverages required to be obtained by Manager and deliver
certificates thereof to Owner prior to their effective date and annually
thereafter.  In the event of the failure of Manager either to effect such
insurance as herein called for or to pay the premiums therefore, or to deliver
such certificates thereof to Owner at the times required, upon not less than
seven (7) days written notice, Owner shall be entitled, but shall have no
obligation, to effect such insurance and pay the premiums.  Each insurer
mentioned in this Exhibit B shall agree, by endorsement to the policy or
policies issued by it, that it will give to Owner at least thirty (30) days
written notice before the coverage under such policy or policies in question
shall be cancelled.

Increase in Limits.  If Owner at any time deems the limits and/or retentions of
the coverages outlined in Exhibit B then carried to be either excessive or
insufficient, Owner and Manager shall endeavor in good faith to agree in writing
on the proper and reasonable limits for such insurance to be carried and such
insurance shall thereafter be carried with the limits and/or retentions thus
agreed on until further change pursuant to the provision of this Exhibit B.

Blanket Policy.  Notwithstanding anything to the contrary contained in this
Exhibit B, Manager or Owner may bring the insurance provided for herein within
the coverage of a so-called blanket policy or policies of insurance carried and
maintained by Manager or Owner; provided, however, that the coverage afforded to
Manager and Owner will not be reduced or diminished or otherwise be different
from that which would exist under a separate policy of insurance, and provided
further that the requirements of this Exhibit B are otherwise satisfied.

Separate Insurance.  If the Owner purchases the insurance policies, Manager will
have the option of purchasing Contingent Liability coverage for the benefit of
the Manager only.  Otherwise, Manager shall not on Manager's own initiative or
pursuant to the request or requirement of any third party, take out separate
insurance or increase the amount of any then existing insurance by securing an
additional policy or additional policies, unless all parties having an insurable
interest in the subject matter of the insurance, including in all cases Owner is
included therein as insured, and the loss is payable under such separate
additional insurance in the same manner as losses are payable under this
agreement.  Manager shall immediately notify Owner in writing that Manager has
obtained any such separate insurance or of the increasing of any of the amounts
of the then existing insurance.

Reports on Insurance Claims.  Manager shall promptly investigate and make a
complete and timely written report to the appropriate insurance company as to
all accidents.  Claims for damage relating to the ownership, operation, and
maintenance of the Hotel, any damage or destruction to the Hotel and the
estimated cost of repair thereof shall be prepared by the Manager.  The Manager
shall prepare any and all reports required by any insurance company as required
under the terms of the insurance policy involved, and a final copy of such
report shall be furnished to Owner.  Manager shall be authorized to execute
proofs of such loss, in the aggregate amount of $5,000 or less, with respect to
any single casualty or other event.

2

